



ELEVATE CREDIT, INC.
2016 OMNIBUS INCENTIVE PLAN, AS AMENDED
1.Purposes of the Plan. The purposes of this Plan are to attract and retain the
best available personnel, to provide additional incentives to Employees,
Directors and Consultants and to promote the success of the Company’s business.
2.Definitions. The following definitions shall apply as used herein and in the
individual Award Agreements except as defined otherwise in an individual Award
Agreement. In the event a term is separately defined in an individual Award
Agreement, such definition shall supersede the definition contained in this
Section 2.
(a)“Administrator” means the Board or any of the Committees appointed to
administer the Plan.
(b)“Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b‑2 promulgated under the Exchange Act.
(c)“Applicable Laws” means the legal requirements relating to the Plan and the
Awards under applicable provisions of federal securities laws, state corporate
and securities laws, the Code, the rules of any applicable stock exchange or
national market system, and the rules of any non-U.S. jurisdiction applicable to
Awards granted to residents therein.
(d)“Assumed” means that pursuant to a Corporate Transaction either (i) the Award
is expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Corporate
Transaction with appropriate adjustments to the number and type of securities of
the successor entity or its Parent subject to the Award and the exercise or
purchase price thereof which at least preserves the compensation element of the
Award existing at the time of the Corporate Transaction as determined in
accordance with the instruments evidencing the agreement to assume the Award.
(e)“Award” means the grant of an Option, SAR, Dividend Equivalent Right,
Restricted Stock, Restricted Stock Unit, Cash-Based Award or other right or
benefit under the Plan.
(f)“Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.
(g)“Board” means the Board of Directors of the Company.
(h)“California Grantee” means a Grantee whose Award is issued in reliance on
Section 25102(o) of the California Corporations Code.
(i)“Cash-Based Award” means an award denominated in cash that may be settled in
cash and/or Shares, which may be subject to restrictions, as established by the
Administrator.
(j)“Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for “Cause”
as such term (or word of like import) is expressly defined in a then-effective
written agreement between the Grantee and the Company or such Related Entity, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Administrator, the Grantee’s: (i) performance of
any act or failure to perform any act in bad faith and to the detriment of the
Company or a Related Entity; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company or a Related Entity; or
(iii) commission of a crime involving dishonesty, breach of trust, or physical
or emotional harm to any person; provided, however, that with regard to any
agreement that defines “Cause” on the occurrence of or in connection with a
Corporate Transaction or a Change in Control, such definition of “Cause” shall
not apply until a Corporate Transaction or a Change in Control actually occurs.
(k)“Change in Control” means a change in ownership or control of the Company
after the Registration Date effected through either of the following
transactions:
(i)the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or





--------------------------------------------------------------------------------





by a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) of beneficial ownership (within the meaning of
Rule 13d‑3 of the Exchange Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
pursuant to a tender or exchange offer made directly to the Company’s
stockholders which a majority of the Continuing Directors who are not Affiliates
or Associates of the offeror do not recommend such stockholders accept, or
(ii)a change in the composition of the Board over a period of twelve (12) months
or less such that a majority of the Board members (rounded up to the next whole
number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are Continuing Directors.
(l)“Code” means the Internal Revenue Code of 1986, as amended.
(m)“Committee” means any committee composed of members of the Board appointed by
the Board to administer the Plan.
(n)“Common Stock” means the common stock of the Company.
(o)“Company” means Elevate Credit, Inc., a Delaware corporation, or any
successor entity that adopts the Plan in connection with a Corporate
Transaction.
(p)“Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.
(q)“Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least twelve (12) months or
(ii) have been Board members for less than twelve (12) months and were elected
or nominated for election as Board members by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.
(r)“Continuous Service” means that the provision of services to the Company or a
Related Entity in any capacity of Employee, Director or Consultant is not
interrupted or terminated. In jurisdictions requiring notice in advance of an
effective termination as an Employee, Director or Consultant, Continuous Service
shall be deemed terminated upon the actual cessation of providing services to
the Company or a Related Entity notwithstanding any required notice period that
must be fulfilled before a termination as an Employee, Director or Consultant
can be effective under Applicable Laws. A Grantee’s Continuous Service shall be
deemed to have terminated either upon an actual termination of Continuous
Service or upon the entity for which the Grantee provides services ceasing to be
a Related Entity. Continuous Service shall not be considered interrupted in the
case of (i) any approved leave of absence, (ii) transfers among the Company, any
Related Entity, or any successor, in any capacity of Employee, Director or
Consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
Director or Consultant (except as otherwise provided in the Award Agreement).
Notwithstanding the foregoing, except as otherwise determined by the
Administrator, in the event of any spin-off of a Related Entity, service as an
Employee, Director or Consultant for such Related Entity following such spin-off
shall be deemed to be Continuous Service for purposes of the Plan and any Award
under the Plan. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave. For purposes of each Incentive
Stock Option granted under the Plan, if such leave exceeds three (3) months, and
reemployment upon expiration of such leave is not guaranteed by statute or
contract, then the Incentive Stock Option shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following the
expiration of such three (3) month period.
(s)“Corporate Transaction” means any of the following transactions, provided,
however, that the Administrator shall determine under parts (iv) and (v) whether
multiple transactions are related, and its determination shall be final, binding
and conclusive:





--------------------------------------------------------------------------------





(i)a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;
(ii)the sale, transfer or other disposition of all or substantially all of the
assets of the Company;
(iii)the complete liquidation or dissolution of the Company;
(iv)any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Administrator determines shall not be a
Corporate Transaction; or
(v)acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.
(t)“Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.
(u)“Director” means a member of the Board or the board of directors of any
Related Entity.
(v)“Disability” means as defined under the long-term disability policy of the
Company or the Related Entity to which the Grantee provides services regardless
of whether the Grantee is covered by such policy. If the Company or the Related
Entity to which the Grantee provides service does not have a long-term
disability plan in place, “Disability” means that a Grantee is unable to carry
out the responsibilities and functions of the position held by the Grantee by
reason of any medically determinable physical or mental impairment for a period
of not less than ninety (90) consecutive days. A Grantee will not be considered
to have incurred a Disability unless he or she furnishes proof of such
impairment sufficient to satisfy the Administrator in its discretion.
(w)“Dividend Equivalent Right” means a right entitling the Grantee to
compensation measured by dividends paid with respect to Common Stock, provided
that no such right may be granted with respect to Options or SARs. Dividend
Equivalent Rights granted in connection with a Restricted Stock Unit that vests
based on the attainment of performance criteria shall be subject to the vesting
of the underlying Restricted Stock Unit.
(x)“Employee” means any person, including an Officer or Director, who is in the
employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
(y)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(z)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation, the New York Stock
Exchange, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as





--------------------------------------------------------------------------------





quoted on the principal exchange or system on which the Common Stock is listed
(as determined by the Administrator) on the date of determination (or, if no
closing sales price or closing bid was reported on that date, as applicable, on
the last trading date such closing sales price or closing bid was reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(ii)If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
(iii)In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.
(aa)“Good Reason” means, with respect to the termination by the Grantee of the
Grantee’s Continuous Service, that such termination is for “Good Reason” as such
term (or word of like import) is expressly defined in a then-effective written
agreement between the Grantee and the Company or a Related Entity, or in the
absence of such then-effective written agreement and definition, means any of
the following events or conditions unless consented to by the Grantee (and the
Grantee shall be deemed to have consented to any such event or condition unless
the Grantee provides written notice of the Grantee’s non-acquiescence within 30
days of the effective time of such event or condition):
(i)a change in the Grantee’s responsibilities or duties which represents a
material and substantial diminution in the Grantee’s responsibilities or duties;
(ii)a material reduction in the Grantee’s base salary; provided that an
across-the-board reduction in the salary level of substantially all other
individuals in positions similar to the Grantee’s by the same percentage amount
shall not constitute such a salary reduction; or
(iii)requiring the Grantee to be based at any place outside a 50 mile radius
from the Grantee’s job location or residence except for reasonably required
travel on business.
(ab)“Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.
(ac)“Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant or employee), a trust in which these
persons (or the Grantee) have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Grantee) control the
management of assets, and any other entity in which these persons (or the
Grantee) own more than fifty percent (50%) of the voting interests.
(ad)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.
(ae)“Non-Qualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
(af)“Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
(ag)“Option” means an option to purchase Shares pursuant to an Award Agreement
granted under the Plan.
(ah)“Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.





--------------------------------------------------------------------------------





(ai)“Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
(aj) “Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to, or the amount or entitlement to, an Award.
(ak)“Permanent Disability” means, with respect to a California Grantee, the
inability of the Grantee, in the opinion of a qualified physician acceptable to
the Company, to perform the major duties of the Grantee’s position with the
Company or any Parent or Subsidiary because of the sickness or injury of the
Grantee.
(al)“Plan” means this 2016 Omnibus Incentive Plan, as may be amended from time
to time.
(am)“Predecessor Plan” means the Company’s 2014 Equity Incentive Plan, as
amended from time to time.
(an)“Registration Date” means the first to occur of: (i) the closing of the
first sale to the general public pursuant to a registration statement filed with
and declared effective by the Securities and Exchange Commission under the
Securities Act of 1933, as amended, of (A) the Common Stock or (B) the same
class of securities of a successor corporation (or its Parent) issued pursuant
to a Corporate Transaction in exchange for or in substitution of the Common
Stock; or (ii) in the event of a Corporate Transaction, the date of the
consummation of the Corporate Transaction if the same class of securities of the
successor corporation (or its Parent) issuable in such Corporate Transaction
shall have been sold to the general public pursuant to a registration statement
filed with and declared effective by the Securities and Exchange Commission
under the Securities Act of 1933, as amended, on or prior to the date of
consummation of such Corporate Transaction.
(ao)“Related Entity” means any Parent or Subsidiary of the Company.
(ap)“Replaced” means that pursuant to a Corporate Transaction the Award is
replaced with a comparable stock award or a cash incentive award or program of
the Company, the successor entity (if applicable) or Parent of either of them
which preserves the compensation element of such Award existing at the time of
the Corporate Transaction and provides for subsequent payout in accordance with
the same (or, for the Grantee, a more favorable) vesting schedule applicable to
such Award. The determination of Award comparability shall be made by the
Administrator and its determination shall be final, binding and conclusive.
(aq)“Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions and forfeiture provisions, if any, and
other terms and conditions as established by the Administrator. Dividends
payable in connection with a Restricted Stock Award that vests upon the
attainment of performance criteria shall be held subject to the vesting of the
underlying Share of Restricted Stock.
(ar)“Restricted Stock Units” means an Award which may be earned based on
criteria, if any, established by the Administrator, including being earned in
whole or in part upon the passage of time or the attainment of performance
criteria established by the Administrator, and which may be settled for cash,
Shares or other securities or a combination of cash, Shares or other securities
as established by the Administrator.
(as)“Rule 16b‑3” means Rule 16b‑3 promulgated under the Exchange Act or any
successor thereto.
(at)“SAR” means a stock appreciation right entitling the Grantee to Shares or
cash compensation, as established by the Administrator, measured by appreciation
in the value of Common Stock.
(au)“Share” means a share of the Common Stock.





--------------------------------------------------------------------------------





(av)“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.Stock and Cash Subject to the Plan.
(a)Subject to the provisions of Section 10 below, the maximum aggregate number
of Shares which may be issued pursuant to all Awards shall be 3,150,000 Shares,
plus up to 4,320,575 Shares that would otherwise return to the Predecessor Plan
as a result of forfeiture, termination or expiration of awards previously
granted under the Predecessor Plan and outstanding when this Plan becomes
effective (ignoring the termination or expiration of the Predecessor Plan for
the purpose of determining the number of Shares available for the Plan).
Commencing with the first business day of each calendar year beginning with the
calendar year following the calendar year in which the Plan becomes effective,
such aggregate number of Shares shall be increased by a number equal to the
least of (x) 2,800,000 Shares, (y) 4 percent of the number of Shares outstanding
as of the last day of the immediately preceding calendar year, or (z) a lesser
number of Shares determined by the Administrator. Notwithstanding the foregoing,
subject to the provisions of Section 10, below, the maximum aggregate number of
Shares that may be issued pursuant to Incentive Stock Options is 3,150,000
Shares, and such number shall not be subject to annual adjustment as described
immediately above. The Shares to be issued pursuant to Awards may be authorized,
but unissued, or reacquired Common Stock.
(b)Any Shares covered by an Award (or portion of an Award) which is forfeited,
canceled or expires (whether voluntarily or involuntarily) shall be deemed not
to have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan. Shares that actually have been issued
under the Plan pursuant to an Award shall not be returned to the Plan and shall
not become available for future issuance under the Plan, except that if unvested
Shares are forfeited, or repurchased by the Company at their original purchase
price, or at the lower of their original purchase price or their Fair Market
Value at the time of repurchase, such Shares shall become available for future
grant under the Plan. To the extent not prohibited by the listing requirements
of the New York Stock Exchange (or other established stock exchange or national
market system on which the Common Stock is traded) or Applicable Law, any Shares
covered by an Award which are surrendered (i) in payment of the Award exercise
or purchase price (including pursuant to the “net exercise” of an option
pursuant to Section 7(b)(v)) or (ii) in satisfaction of tax withholding
obligations incident to the exercise, vesting or settlement of an Award shall be
deemed not to have been issued for purposes of determining the maximum number of
Shares which may be issued pursuant to all Awards under the Plan, unless
otherwise determined by the Administrator. SARs payable in Shares shall reduce
the maximum aggregate number of Shares which may be issued under the Plan only
by the number of actual Shares issued to the Grantee upon exercise of the SAR.
(c)Prior to the end of the transition period described in Section 18, the
maximum aggregate amount of cash that may be issued pursuant to Cash‑Based
Awards under the Plan to Covered Employees is $80,000,000.
4.Administration of the Plan.
(a)Plan Administrator.
(i)Administration with Respect to Directors and Officers. Prior to the
Registration Date, with respect to grants of Awards to Directors or Employees
who are also Officers or Directors of the Company, the Plan shall be
administered by (A) the Board or (B) a Committee designated by the Board, which
Committee shall be constituted in such a manner as to satisfy the Applicable
Laws. On or after the Registration Date, with respect to grants of Awards to
Directors or Employees who are also Officers or Directors of the Company, the
Plan shall be administered by (A) the Board or (B) a Committee designated by the
Board, which Committee shall be constituted in such a manner as to satisfy the
Applicable Laws and to permit such grants and related transactions under the
Plan to be exempt from Section 16(b) of the Exchange Act in accordance with
Rule 16b‑3. Once appointed, such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board. In the case of Awards





--------------------------------------------------------------------------------





granted to Directors or Employees who are also Officers or Directors of the
Company, references to the “Administrator” or to a “Committee” shall be deemed
to be references to such Committee.
(ii)Administration With Respect to Consultants and Other Employees. With respect
to grants of Awards to Employees or Consultants who are neither Directors nor
Officers of the Company, the Plan shall be administered by (A) the Board or (B)
a Committee designated by the Board, which Committee shall be constituted in
such a manner as to satisfy the Applicable Laws. Once appointed, such Committee
shall continue to serve in its designated capacity until otherwise directed by
the Board. The Board may authorize one or more Officers to grant such Awards and
may limit such authority as the Board determines from time to time.
(iii)Administration With Respect to Covered Employees. Notwithstanding the
foregoing, it is intended that as of and after the date that the exemption for
the Plan under Section 162(m) of the Code expires, as set forth in Section 18
below (or any exemption having similar effect), grants of Awards to any Covered
Employee intended to qualify as Performance-Based Compensation shall be made
only by a Committee (or subcommittee of a Committee) which is comprised solely
of two or more Directors eligible to serve on a committee making Awards
qualifying as Performance-Based Compensation. In the case of such Awards granted
to Covered Employees, references to the “Administrator” or to a “Committee”
shall be deemed to be references to such Committee or subcommittee.
(iv)Administration Errors. In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.
(b)Powers of the Administrator. Subject to Applicable Laws and the provisions of
the Plan (including any other powers given to the Administrator hereunder), and
except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:
(i)to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;
(ii)to determine whether and to what extent Awards are granted hereunder;
(iii)to determine the number of Shares or the amount of cash or other
consideration to be covered by each Award granted hereunder;
(iv)to approve forms of Award Agreements for use under the Plan;
(v)to determine the terms and conditions of any Award granted hereunder;
(vi)to amend the terms of any outstanding Award granted under the Plan, provided
that any amendment that would adversely affect the Grantee’s rights under an
outstanding Award shall not be made without the Grantee’s written consent,
provided, however, that an amendment or modification that may cause an Incentive
Stock Option to become a Non-Qualified Stock Option shall not be treated as
adversely affecting the rights of the Grantee.
(vii)to reduce, in each case, without stockholder approval, the exercise price
of any Option awarded under the Plan and the base appreciation amount of any SAR
awarded under the Plan and to cancel, in each case, without stockholder
approval, an Option or SAR at a time when its exercise price or base
appreciation amount (as applicable) exceeds the Fair Market Value of the
underlying Shares, in exchange for another Option, SAR, Restricted Stock, or
other Award or for cash;
(viii)to prescribe, amend and rescind rules and regulations relating to the Plan
and to define terms not otherwise defined herein;
(ix)to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan;
(x)to approve corrections in the documentation or administration of any Award;
(xi)to grant Awards to Employees, Directors and Consultants employed outside the
United States or to otherwise adopt or administer such procedures or subplans
that the Administrator deems appropriate or necessary on such terms and
conditions different from those specified in the Plan as





--------------------------------------------------------------------------------





may, in the judgment of the Administrator, be necessary or desirable to further
the purpose of the Plan; and
(xii)to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.
The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board. Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.
(c)Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or as Officers or Employees of the Company or a
Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Administrator or the Company is delegated shall be defended and indemnified by
the Company to the extent permitted by law on an after-tax basis against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to defend the same.
5.Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company. An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards. Awards may be granted to such Employees,
Directors or Consultants who are residing in non-U.S. jurisdictions as the
Administrator may determine from time to time.
6.Terms and Conditions of Awards.
(a)Types of Awards. The Administrator is authorized under the Plan to award any
type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, a SAR,
or similar right with a fixed or variable price related to the Fair Market Value
of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions. Such awards include, without
limitation, Options, SARs, sales or bonuses of Restricted Stock, Restricted
Stock Units, Cash-Based Awards, or Dividend Equivalent Rights, and an Award may
consist of one such security or benefit, or two (2) or more of them in any
combination or alternative.
(b)Designation of Award. Each Award shall be designated in the Award Agreement.
In the case of an Option, the Option shall be designated as either an Incentive
Stock Option or a Non-Qualified Stock Option. However, notwithstanding such
designation, an Option will qualify as an Incentive Stock Option under the Code
only to the extent the $100,000 limitation of Section 422(d) of the Code is not
exceeded. The $100,000 limitation of Section 422(d) of the Code is calculated
based on the aggregate Fair Market Value of the Shares subject to Options
designated as Incentive Stock Options which become exercisable for the first
time by a Grantee during any calendar year (under all plans of the





--------------------------------------------------------------------------------





Company or any Parent or Subsidiary of the Company). For purposes of this
calculation, Incentive Stock Options shall be taken into account in the order in
which they were granted, and the Fair Market Value of the Shares shall be
determined as of the grant date of the relevant Option. In the event that the
Code or the regulations promulgated thereunder are amended after the date the
Plan becomes effective to provide for a different limit on the Fair Market Value
of Shares permitted to be subject to Incentive Stock Options, then such
different limit will be automatically incorporated herein and will apply to any
Options granted after the effective date of such amendment.
(c)Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria. The performance criteria established
by the Administrator for any Awards intended to be Performance-Based
Compensation shall be one of, or combination of, the following: net earnings or
net income (before or after taxes); earnings per share; revenues or sales
(including net sales or revenue growth); net operating profit; return measures
(including return on assets, net assets, capital, invested capital, equity,
sales, or revenue); cash flow (including operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment); earnings before
or after taxes, interest, depreciation, and/or amortization; gross or operating
margins; productivity ratios; share price (including growth measures and total
stockholder return); expense targets; margins; operating efficiency; market
share; working capital targets and change in working capital; economic value
added or EVA® (net operating profit after tax minus the sum of capital
multiplied by the cost of capital); or net operating income. The performance
criteria established by the Administrator for any Awards not intended to be
Performance-Based Compensation may be based on any one of, or combination of,
the foregoing or any other performance criteria established by the
Administrator. The performance criteria may be applicable to the Company,
Related Entities and/or any individual business units of the Company or any
Related Entity and may be measured over any specified period, including but not
limited to quarterly, semi-annually, annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Administrator. Partial achievement of the specified criteria may result in a
payment or vesting corresponding to the degree of achievement as specified in
the Award Agreement. In addition, to the extent applicable to Awards intended to
qualify as Performance-Based Compensation, the performance criteria shall be
calculated in accordance with generally accepted accounting principles, but
excluding the effect (whether positive or negative) of any change in accounting
standards and any item that is either unusual or infrequent in nature, as
determined in accordance with Accounting Standards Codification Topic 225-20
“Extraordinary and Unusual Items”, as determined by the Administrator, occurring
after the establishment of the performance criteria applicable to the Award
intended to be Performance-Based Compensation. Each such adjustment, if any,
shall be made solely for the purpose of providing a consistent basis from period
to period for the calculation of performance criteria in order to prevent the
dilution or enlargement of the Grantee’s rights with respect to an Award
intended to be Performance-Based Compensation.
(d)Acquisitions and Other Transactions. The Administrator may issue Awards under
the Plan in settlement, assumption or substitution for, outstanding awards or
obligations to grant future awards in connection with the Company or a Related
Entity acquiring another entity, an interest in another entity or an additional
interest in a Related Entity whether by merger, stock purchase, asset purchase
or other form of transaction.
(e)Deferral of Award Payment. The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria, or other event that absent the election would entitle the
Grantee to payment or receipt of Shares or other consideration under an





--------------------------------------------------------------------------------





Award. The Administrator may establish the election procedures, the timing of
such elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.
(f)Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.
(g)Individual Limitations on Awards.
(i)Individual Limit for Options and SARs. Following the date that the exemption
from application of Section 162(m) of the Code described in Section 18 (or any
exemption having similar effect) ceases to apply to Awards, the maximum number
of Shares with respect to which Options and SARs may be granted to any Grantee
in any calendar year shall be 1,000,000 Shares. In connection with a Grantee’s
commencement of Continuous Service, a Grantee may be granted Options and SARs
for up to an additional 1,000,000 Shares which shall not count against the limit
set forth in the previous sentence. The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 10, below. To the extent required by Section 162(m) of the
Code or the regulations thereunder, in applying the foregoing limitations with
respect to a Grantee, if any Option or SAR is canceled, the canceled Option or
SAR shall continue to count against the maximum number of Shares with respect to
which Options and SARs may be granted to the Grantee. For this purpose, the
repricing of an Option (or in the case of a SAR, the base amount on which the
stock appreciation is calculated is reduced to reflect a reduction in the Fair
Market Value of the Common Stock) shall be treated as the cancellation of the
existing Option or SAR and the grant of a new Option or SAR.
(ii)Individual Limit for Restricted Stock and Restricted Stock Units. Following
the date that the exemption from application of Section 162(m) of the Code
described in Section 18 (or any exemption having similar effect) ceases to apply
to Awards, for awards of Restricted Stock and Restricted Stock Units that are
intended to be Performance-Based Compensation, the maximum number of Shares with
respect to which such Awards may be granted to any Grantee in any calendar year
shall be 1,000,000 Shares. The foregoing limitation shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 10, below.
(iii) Individual Limit for Cash-Based Awards. Following the date that the
exemption from application of Section 162(m) of the Code described in Section 18
(or any exemption having similar effect) ceases to apply to Awards, for
Cash-Based Awards that are intended to be Performance-Based Compensation, with
respect to each twelve (12) month period that constitutes or is part of each
Performance Period, the maximum amount that may be paid to a Grantee pursuant to
such Awards shall be $10,000,000. In addition, the foregoing limitation shall be
prorated for any Performance Period consisting of fewer than twelve (12) months
by multiplying such limitation by a fraction, the numerator of which is the
number of months in the Performance Period and the denominator of which is
twelve (12)
(iv)Individual Limit for Awards to Members of the Board. The maximum number of
Shares with respect to which Awards may be granted to any member of the Board
(in consideration for such member’s services as a member of the Board) in any
calendar year shall be 100,000 Shares.
(h)Deferral. If the vesting or receipt of Shares or cash under an Award is
deferred to a later date, any amount (whether denominated in Shares or cash)
paid in addition to the original number of Shares or amount of cash subject to
such Award will not be treated as an increase in the number of Shares or amount
of cash subject to the Award if the additional amount is based either on a
reasonable rate of interest or on one or more predetermined actual investments
such that the amount payable by the





--------------------------------------------------------------------------------





Company at the later date will be based on the actual rate of return of a
specific investment (including any decrease as well as any increase in the value
of an investment).
(i)Early Exercise. The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award. Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Administrator determines to be appropriate.
(j)Term of Award. The term of each Award shall be the term stated in the Award
Agreement, provided, however, that the term of an Incentive Stock Option shall
be no more than ten (10) years from the date of grant thereof. However, in the
case of an Incentive Stock Option granted to a Grantee who, at the time the
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary
of the Company, the term of the Incentive Stock Option shall be five (5) years
from the date of grant thereof or such shorter term as may be provided in the
Award Agreement. Notwithstanding the foregoing, the specified term of any Award
shall not include any period for which the Grantee has elected to defer the
receipt of the Shares or cash issuable pursuant to the Award.
(k)Transferability of Awards. Incentive Stock Options may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Grantee, only by the Grantee. Other Awards shall be transferable
(i) by will and by the laws of descent and distribution and (ii) during the
lifetime of the Grantee, to the extent and in the manner authorized by the
Administrator but only to the extent such transfers are made to the Grantee’s
Immediate Family, or pursuant to domestic relations orders or agreements, in all
cases without payment for such transfers to the Grantee. Notwithstanding the
foregoing, the Grantee may designate one or more beneficiaries of the Grantee’s
Award in the event of the Grantee’s death on a beneficiary designation form
provided by the Administrator.
(l)Time of Granting Awards. The date of grant of an Award shall for all purposes
be the date on which the Administrator makes the determination to grant such
Award, or such other later date as is determined by the Administrator.
7.Award Exercise or Purchase Price, Consideration and Taxes.
(a)Exercise or Purchase Price. The exercise or purchase price, if any, for an
Award shall be as follows:
(i)In the case of an Incentive Stock Option:
(A)granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the per Share exercise price shall be not less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant; or
(B)granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
(ii)In the case of a Non-Qualified Stock Option, the per Share exercise price
shall be not less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.
(iii)In the case of Awards intended to qualify as Performance-Based
Compensation, the exercise or purchase price, if any, shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
(iv)In the case of SARs, the base appreciation amount shall not be less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
(v)In the case of other Awards, such price as is determined by the
Administrator.





--------------------------------------------------------------------------------





(vi)Notwithstanding the foregoing provisions of this Section 7(a), in the case
of an Award issued pursuant to Section 6(d), above, the exercise or purchase
price for the Award shall be determined in accordance with the provisions of the
relevant instrument evidencing the agreement to issue such Award.
(b)Consideration. Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise or purchase of an Award including the
method of payment, shall be determined by the Administrator. In addition to any
other types of consideration the Administrator may determine, the Administrator
is authorized to accept as consideration for Shares issued under the Plan the
following, provided that the portion of the consideration equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:
(i)cash;
(ii)check;
(iii)surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require which have a Fair Market
Value on the date of surrender or attestation equal to the aggregate exercise
price of the Shares as to which said Award shall be exercised;
(iv)with respect to Options, if the exercise occurs when the Common Stock is
listed on one or more established stock exchanges or national market systems,
including without limitation the New York Stock Exchange, payment through a
broker-dealer sale and remittance procedure pursuant to which the Grantee (A)
shall provide written instructions to a Company designated brokerage firm to
effect the immediate sale of some or all of the purchased Shares and remit to
the Company sufficient funds to cover the aggregate exercise price payable for
the purchased Shares and (B) shall provide written directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction;
(v)with respect to Options, payment through a “net exercise” such that, without
the payment of any funds, the Grantee may exercise the Option and receive the
net number of Shares equal to (i) the number of Shares as to which the Option is
being exercised, multiplied by (ii) a fraction, the numerator of which is the
Fair Market Value per Share (on such date as is determined by the Administrator)
less the exercise price per Share, and the denominator of which is such Fair
Market Value per Share (the number of net Shares to be received shall be rounded
down to the nearest whole number of Shares); or
(vi)any combination of the foregoing methods of payment.
The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.
(c)Taxes. No Shares or cash shall be delivered under the Plan to any Grantee or
other person until such Grantee or other person has made arrangements acceptable
to the Administrator for the satisfaction of any non-U.S., federal, state, or
local income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares or cash. Upon exercise
or vesting of an Award the Company shall withhold or collect from the Grantee an
amount sufficient to satisfy such tax obligations, including, but not limited
to, by surrender of the whole number of Shares covered by the Award, if
applicable, sufficient to satisfy the applicable tax withholding obligations
incident to the exercise or vesting of an Award (limited to avoid, as determined
by the Administrator, financial accounting charges under applicable accounting
guidance and reduced to the lowest whole number of Shares if such number of
Shares withheld would result in withholding a fractional Share with any
remaining tax withholding settled in cash).





--------------------------------------------------------------------------------





8.Exercise of Award.
(a)Procedure for Exercise; Rights as a Stockholder.
(i)Any Award granted hereunder shall be exercisable at such times and under such
conditions as determined by the Administrator under the terms of the Plan and
specified in the Award Agreement.
(ii)An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised has been made, including, to the
extent selected, use of the broker-dealer sale and remittance procedure to pay
the purchase price as provided in Section 7(b)(iv).
(b)Exercise of Award Following Termination of Continuous Service.
(i)An Award may not be exercised after the termination date of such Award set
forth in the Award Agreement and may be exercised following the termination of a
Grantee’s Continuous Service only to the extent provided in the Award Agreement.
(ii)Where the Award Agreement permits a Grantee to exercise an Award following
the termination of the Grantee’s Continuous Service for a specified period, the
Award shall terminate to the extent not exercised on the last day of the
specified period or the last day of the original term of the Award, whichever
occurs first.
(iii)Any Award designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of a Grantee’s Continuous Service shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Award Agreement.
9.Conditions Upon Issuance of Shares.
(a)If at any time the Administrator determines that the delivery of Shares
pursuant to the exercise, vesting or any other provision of an Award is or may
be unlawful under Applicable Laws, the vesting or right to exercise an Award or
to otherwise receive Shares pursuant to the terms of an Award shall be suspended
until the Administrator determines that such delivery is lawful and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. The Company shall have no obligation to effect any registration or
qualification of the Shares under federal or state laws.
(b)As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.
10.Adjustments Upon Changes in Capitalization. Subject to any required action by
the stockholders of the Company and Section 11 hereof, the number of Shares
covered by each outstanding Award, and the number of Shares which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan, the exercise or purchase price
of each such outstanding Award, the numerical limits set forth in Section 6(g),
as well as any other terms that the Administrator determines require adjustment
shall be proportionately adjusted for (i) any increase or decrease in the number
of issued Shares resulting from a stock split, reverse stock split, stock
dividend, recapitalization, combination or reclassification of the Shares, or
similar transaction affecting the Shares, (ii) any other increase or decrease in
the number of issued Shares effected without receipt of consideration by the
Company, or (iii)  any other transaction with respect to Common Stock including
a corporate merger, consolidation, acquisition of property or stock, separation
(including a spin-off or other distribution of stock or property),
reorganization, liquidation (whether partial or complete) or any similar
transaction; provided, however that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” In the event of any distribution of cash or other assets to
stockholders other than a normal cash dividend, the Administrator shall also
make such





--------------------------------------------------------------------------------





adjustments as provided in this Section 10 or substitute, exchange or grant
Awards to effect such adjustments (collectively “adjustments”). Any such
adjustments to outstanding Awards will be effected in a manner that precludes
the enlargement of rights and benefits under such Awards. In connection with the
foregoing adjustments, the Administrator may, in its discretion, prohibit the
exercise of Awards or other issuance of Shares, cash or other consideration
pursuant to Awards during certain periods of time. Except as the Administrator
determines, no issuance by the Company of shares of any class, or securities
convertible into shares of any class, shall affect, and no adjustment by reason
hereof shall be made with respect to, the number or price of Shares subject to
an Award.
11.Corporate Transactions and Changes in Control.
(a)Termination of Award to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of a Corporate Transaction, all outstanding
Awards under the Plan shall terminate. However, all such Awards shall not
terminate to the extent they are Assumed in connection with the Corporate
Transaction.
(b)Acceleration of Award Upon Corporate Transaction or Change in Control.
(i)Corporate Transaction. Except as provided otherwise in an individual Award
Agreement:
(A)upon termination of a Grantee’s Continuous Service by the Company or a
Related Entity without Cause or voluntarily by the Grantee with Good Reason
during the three (3) month period preceding a Corporate Transaction, any Award
then held by such Grantee shall remain outstanding until, and shall become fully
vested immediately prior to, such Corporate Transaction;
(B)provided that a Grantee’s Continuous Service has not terminated prior to a
Corporate Transaction, for the portion of each Award held by such Grantee that
is neither Assumed nor Replaced in such Corporate Transaction, such portion of
such Award shall become fully vested immediately prior to such Corporate
Transaction; and
(C)for the portion of each Award held by a Grantee that is Assumed or Replaced
in a Corporate Transaction, such Award shall become fully vested immediately
upon termination of such Grantee’s Continuous Service by the successor company
or the Company or a Related Entity without Cause or voluntarily by the Grantee
with Good Reason during the twenty-four (24) month period following such
Corporate Transaction.
(ii)Change in Control. Upon termination of a Grantee’s Continuous Service by the
Company or a Related Entity without Cause or voluntarily by the Grantee with
Good Reason during the three (3) month period preceding a Change in Control, any
Award then held by such Grantee shall remain outstanding until, and shall become
fully vested immediately prior to, such Change in Control. Upon termination of a
Grantee’s Continuous Service by the Company or a Related Entity without Cause or
voluntarily by the Grantee with Good Reason during the twenty-four (24) month
period following a Change in Control, any Award then held by such Grantee shall
become fully vested immediately upon such termination.
(c)Effect of Acceleration on Incentive Stock Options. Any Incentive Stock Option
accelerated under this Section 11 in connection with a Corporate Transaction or
Change in Control shall remain exercisable as an Incentive Stock Option under
the Code only to the extent the $100,000 dollar limitation of Section 422(d) of
the Code is not exceeded.
12.Effective Date and Term of Plan. The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company. It shall continue in effect for a term of ten (10)
years unless sooner terminated. Subject to Section 17, below, and Applicable
Laws, Awards may be granted under the Plan upon its becoming effective.
13.Amendment, Suspension or Termination of the Plan.
(a)The Board may at any time amend, suspend or terminate the Plan; provided,
however, that no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by Applicable
Laws.





--------------------------------------------------------------------------------





(b)No Award may be granted during any suspension of the Plan or after
termination of the Plan.
(c)No suspension or termination of the Plan (including termination of the Plan
under Section 11, above) shall adversely affect any rights under Awards already
granted to a Grantee.
14.Reservation of Shares.
(a)The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
(b)The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
15.No Effect on Terms of Employment/Consulting Relationship. The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without cause, including, but not limited to, Cause, and
with or without notice. The ability of the Company or any Related Entity to
terminate the employment of a Grantee who is employed at will is in no way
affected by its determination that the Grantee’s Continuous Service has been
terminated for Cause for the purposes of this Plan.
16.No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Pension Plan” or “Welfare Plan” under the Employee Retirement Income Security
Act of 1974, as amended.
17.Stockholder Approval. Continuance of the Plan shall be subject to approval by
the stockholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Such stockholder approval shall be obtained in the
degree and manner required under Applicable Laws. Any Award exercised or settled
before stockholder approval is obtained shall be rescinded if stockholder
approval is not obtained within the time prescribed, and Shares issued on the
exercise or settlement of any such Award shall not be counted in determining
whether stockholder approval is obtained.
18.Effect of Section 162(m) of the Code. The numerical limits set forth in
Section 6(g)(i)-(iii) of the Plan shall not be applicable until the expiration
of the transition period set forth in Treasury Regulation Section 1.162-27(f).
Under such Treasury Regulation, this exemption is available to the Plan for the
duration of the period that lasts until the earliest of: (i) the expiration of
the Plan; (ii) the material modification of the Plan; (iii) the exhaustion of
the maximum number of shares of Common Stock and other compensation available
for Awards under the Plan, as set forth in Section 3; (iv) the first meeting of
stockholders at which directors are to be elected that occurs after the close of
the third calendar year following the calendar year in which the Company first
becomes subject to the reporting obligations of Section 12 of the Exchange Act;
or (v) such other date required by Section 162(m) of the Code and the rules and
regulations promulgated thereunder. Notwithstanding anything herein to the
contrary, the Administrator may, in its sole discretion, grant Awards at any
time, including after the expiration of the transition period set forth in
Treasury Regulation Section 1.162-27(f), that are not intended to (or otherwise
do not) qualify as Performance-Based Compensation.
19.Unfunded Obligation. Grantees shall have the status of general unsecured
creditors of the Company. Any amounts payable to Grantees pursuant to the Plan
shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. Neither the Company nor any Related Entity shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with





--------------------------------------------------------------------------------





respect to such obligations. The Company shall retain at all times beneficial
ownership of any investments, including trust investments, which the Company may
make to fulfill its payment obligations hereunder. Any investments or the
creation or maintenance of any trust or any Grantee account shall not create or
constitute a trust or fiduciary relationship between the Administrator, the
Company or any Related Entity and a Grantee, or otherwise create any vested or
beneficial interest in any Grantee or the Grantee’s creditors in any assets of
the Company or a Related Entity. The Grantees shall have no claim against the
Company or any Related Entity for any changes in the value of any assets that
may be invested or reinvested by the Company with respect to the Plan.
20.Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.
21.California Grantees. Prior to the Registration Date, the following terms
shall apply to California Grantees:
(a) With respect to an Option, in the event of the termination of the Grantee’s
Continuous Service:
(i)if such termination was for reasons other than death, Permanent Disability,
or Cause, the Grantee shall have at least thirty (30) days after the date of
such termination to exercise such Option to the extent the Grantee is entitled
to exercise such Option on such termination date, provided that in no event
shall such Option be exercisable after the expiration of the term as set forth
in the applicable Award Agreement; and
(ii)if such termination was due to death or Permanent Disability, the Grantee
shall have at least six (6) months after the date of such termination to
exercise such Option to the extent the Grantee is entitled to exercise such
Option on such termination date, provided that in no event shall such Option be
exercisable after the expiration of the term as set forth in the applicable
Award Agreement.
(b)Notwithstanding anything stated herein to the contrary, no Option shall be
exercisable on or after the tenth (10th) anniversary of the date of grant and
any Award Agreement relating to an Option shall terminate on or before the tenth
(10th) anniversary of the date of grant.
(c)To the extent required by Applicable Laws, the Company shall provide to each
Grantee, during the period for which such Grantee has one or more Awards
outstanding, copies of financial statements at least annually. The Company shall
not be required to provide such information to persons whose duties in
connection with the Company assure them access to equivalent information.
22.Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board,
the submission of the Plan to the stockholders of the Company for approval, nor
any provision of the Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of Awards otherwise
than under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.





